577




        OFFICE     OF THE ATTORNEY GENERAL         OF TEXAS
                             AUSTIN
GROVERSELLER”
ATTO”NLY
       GLNERAL




  Honorable Orad7 R~~lewood Ohalraan
  CommIttoo on Sumtorial Dlotrlot*
  The Stat. Senate
  49th Leglalature
  Au&h,   Texa8
  Dear Slrr


             your request for
            At                                    ourtruing 8enate Bill
  lo. 102 - thm Senatorial R                       111 now pending -
  18 a8 roiiorn:

          lAttiiehedh
      rhloh i8 th8 SO
                                                  or   the    mlb-eom-
                                                  mike   its    efteotive




                                           1950andnot        mo0ner.w
           You ue rerpeotiull7 a&rim& that if Senate Bill IJo.
  102 8hOtid     ~8 in the torn a8 prermtd  to PI, it Wald toLEo
  lrfeot a nd P l in ror8o on aad lftu April 1, A.D. 1950 and not
  80011U.   =d WOUmltfOOtUO
                          th
                           600
                             p IUp 8iOIItib
                                         h 7OU?
                                            d iO-
  qWi8t.    mat    18 to ma7 that aQy   senator   eleetod 8)     the ngular
rleotloi in the fear 1946 would be entitled to 8erTo out bir
tall rour-roar     term, ualesr ot oourae the next luooeedfn(
L86iOlattUO    rhoad   86ab.l re-•ppOrtiOD the State into 8enatOrial
6btr1etr,




03118